           Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 1 of 11




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER BURTON
     Nevada Bar Number 12940
 4   ELHAM ROOHANI
     Nevada Bar Number 12080
 5   Assistant United States Attorneys
     501 Las Vegas Blvd. South, Suite 1100
 6   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 7   Christopher.Burton4@usdoj.gov
     Elham.Roohani@usdoj.gov
 8
     Attorneys for the United States of America
 9

10                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,                      )
                                                    ) Case No.: 2:13-cr-00368-JAD-VCF
            Plaintiff,                              )
13                                                  )
                                                    )
14          vs.                                     ) Government’s Response to Defendant’s
                                                    ) Sentencing Memorandum (ECF No.
15   JOHN DAVID YODER,                              )
                                                    )
                     Defendant.                     )
16
                                                    )
                                                    )
17
     CERTIFICATION: The undersigned counsel acknowledges that this response is
18
     untimely. 1
19
                                            I.    Introduction
20

21
     1
      Defendant’s sentencing memo was filed on January 8, 2021, less than five court days prior
22   to the sentencing hearing scheduled for January 11. See LCR 32-1(d). Despite defendant’s
     sentencing memo being untimely, the government does not move to strike it or request a
23   continuance of the currently scheduled hearing, but instead requests only that this Court
     consider this untimely response to the same extent it considers defendant’s sentencing
24   memo. The government also reserves the right to supplement its written response with oral
     argument at the scheduled sentencing hearing.
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 2 of 11




 1          Defendant John David Yoder, a pedophile who sought like-minded people through

 2   the website “boylover.org,” found William Thompson, Noland Harper, and Erick

 3   Monsivais. The four individuals then conspired to establish a child exploitation enterprise

 4   whereby they would lure young prepubescent boys to an apartment, paid for by Yoder and

 5   inhabited by Thompson, to sexually abuse them and produce child pornography. The

 6   defendants then distributed the child pornography they produced online via paid websites.

 7   During this same time, Yoder sexually abused an autistic 11-year-old child over whom he

 8   had been granted a temporary guardianship. As a result of these egregious crimes, and

 9   pursuant to the binding plea agreement, Yoder should be sentenced to twenty years’

10   incarceration, followed by lifetime supervision with all of the conditions listed in the

11   presentence investigation report to be imposed.

12                                     II.   Factual Background

13          In 2013, Yoder met his co-defendant Thompson over the “boylover.org” website,

14   an internet site that is dedicated to various discussions related to pedophilia. 2 At the time

15   they met, Thompson was charged with various child pornography offenses in the District

16   of Nevada and had been placed on house arrest. 3 Yoder helped Thompson break off his

17   ankle bracelet and abscond to California, where Yoder paid for Thompson to stay in an

18   apartment under the assumed name “Jason Brock.” 4 Yoder also provided a vehicle to

19   Thompson. 5

20          Thompson, together with Yoder, then began attempting to recruit underage boys at

21   a local skate park to join a fictitious competitive scooter club that Thompson claimed he

22
     2
       People v. John David Yoder, 2018 WL 3062233, *1 (Cal. 2018).
23   3
       Presentence Investigation Report (“PSR”) at ¶ ¶ 11-14.
     4
       Id. at ¶ 15; Yoder, 2018 WL 3062233 at *1.
24   5
       PSR at ¶ 17.
                                               2
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 3 of 11




 1   intended to sponsor. 6 Yoder introduced Thompson to at least one of the friends of an

 2   autistic child for whom Yoder maintained a guardianship. 7 In an act of ultimate betrayal,

 3   Yoder sexually abused the child in his care. 8

 4          The underage boys who agreed to join Thompson’s “team” would then go to

 5   Thompson’s apartment, where they were sexually abused by Thompson, Monsivais, and

 6   Noland Harper. 9 Child pornography images and videos were also produced at the same

 7   apartment. 10 Throughout this time, Yoder continued to pay for Thompson’s apartment.

 8   On at least one occasion, Yoder was present and engaged in sexual acts with a child while

 9   recording it. 11 Yoder also assisted in the distribution of child pornography images that

10   Thompson produced. 12 In addition to paying for Thompson’s apartment, Yoder offered up

11   his own home as a “safe place” for his co-conspirators to sexually abuse their victims.13

12          As a result of these offenses, all of the above-named co-conspirators were arrested.

13   Yoder was placed into state custody and proceeded to trial. 14 After being found guilty, he

14   was sentenced to 24 years in prison. 15 He appealed his conviction and lost. 16 He was

15   transported to this District to stand trial for his federal crimes. Erick Monsivais was

16   likewise placed into state custody. 17 He pleaded guilty and agreed to cooperate against all

17

18
     6
       Yoder, 2018 WL 3062233 at *1-2.
19   7
       Id.
     8
       Id.
20   9
       Id.
     10
        Id.
21   11
        Id. at *2, PSR at ¶ 21.
     12
        Id. at *1-2, PSR at ¶ 22.
22   13
        Id.
     14
        Yoder, 2018 WL 3062233, at *1.
23   15
        Id.
     16
        Id.
24   17
        Id. at *1-2.
                                                 3
           Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 4 of 11




 1   of the co-defendants charged in the State case. 18 Thompson was arrested federally and

 2   ultimately pleaded guilty to various federal child pornography offenses, including child

 3   exploitation enterprise, pursuant to a binding plea agreement and received a sentence of

 4   354 months (29½ years), followed by lifetime supervision. 19 Noland Harper was arrested

 5   federally and pleaded guilty to child exploitation enterprise in the Eastern District of

 6   Virginia and received a sentence 292 months, followed by five years of supervised

 7   release. 20

 8                                  III.   Points and Authorities

 9           Pursuant to the binding plea agreement in this case, the government recommends

10   that Yoder be sentenced to 240 months, to run concurrent with his sentence in

11   RIF1501674, and a lifetime term of supervised release to follow with all of the terms listed

12   in the presentence investigation report to be imposed. This sentence is “sufficient but not

13   greater than necessary’ to reflect the seriousness of the offense, promote respect for the

14   law, and provide just punishment; to afford adequate deterrence; to protect the public; and

15   to provide the defendant with needed . . . correctional treatment.” 21 This sentencing

16   recommendation is also based on a consideration of “the nature and circumstances of the

17   offense and the history and characteristics of the defendant,” “the need for the sentence

18   imposed,” “the kinds of sentences available,” the applicable sentencing guideline range,

19   any pertinent policy statement, sentences imposed on other similarly situated defendants,

20

21   18
        All of the co-conspirators identified above are charged in the California state case. See
     People v. John David Yoder, Case No. RIF1501674.
22   19
        ECF Nos. 141, 155. Thompson was thereafter transported to California to face the state
     charges.
23   20
        United States v. Noland Anthony Harper, Case No. 3:15cr36-001, ECF Nos. 63, 223. Harper
     was thereafter transported to California to face the state charges.
24   21
        United States v. Carry, 520 F.3d 984, 991 (9th Cir. 2008) (quoting 18 U.S.C. § 3553(a)).
                                                  4
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 5 of 11




 1   and the need for victim restitution. 22 After analyzing these relevant factors, the Court

 2   should impose a 240-month sentence.

 3          First, a 240-month sentence, concurrent with Yoder’s state sentence, fulfills the

 4   intent of the parties as expressed in the written plea agreement. The parties agreed to

 5   jointly recommend a sentence of 288 months (in itself a substantial variance from the

 6   guidelines range of life imprisonment) and also agreed to recommend that Yoder receive

 7   federal credit for the time he has spent in state custody as a further variance. 23 Accounting

 8   for that credit reduces Yoder’s sentence to the mandatory statutory minimum sentence for

 9   child exploitation enterprise: 240 months. 24

10          Although Yoder contends, multiple times, that the parties intended that his federal

11   sentence be “coterminous” with his State sentence, he conveniently elides relevant context

12   to give a clear picture of the parties’ intentions. 25 From early on in the case, the

13   government negotiated in good faith with defendant in an effort to reach an agreement

14   that would not result in Yoder serving any additional federal time beyond his state

15   sentence. Repeatedly, the government advised Yoder prior to entering his guilty plea that

16   it would not and could not recommend a sentence lower than twenty years. Indeed, Yoder

17   himself acknowledged in the very plea agreement he now asks this Court to follow that he

18   “understands that he cannot and will not receive a sentence that is lower than 20 years

19

20
     22
        18 U.S.C. § 3553(a).
21   23
        ECF No. 173, pp. 13-14.
     24
        See 18 U.S.C. 2252A(g) (“Whoever engages in a child exploitation enterprise shall be
22   fined under this title and imprisoned for any term of year not less than 20 or for life.”)
     (emphasis added).
23   25
        The government does not provide the facts concerning negotiations in an effort to involve
     this Court in the plea discussions that occurred in this case (see Fed. R. Crim. P. 11(c)(1)),
24   but instead feels compelled to correct the record pursuant to its duty of candor to the Court.
                                                 5
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 6 of 11




 1   in prison.” 26 Repeatedly, the government advised Yoder that it was in his best interest to

 2   plead guilty early in the case and to move to sentencing in short order. But instead of

 3   taking heed of the government’s advice, Yoder chose to delay negotiations to quibble with

 4   the facts supporting his guilty plea over the course of several months.

 5          Then, because he had wasted so much time, after Yoder entered his guilty plea, the

 6   government advised him numerous times that it was in his best interest to proceed to

 7   sentencing in this case expeditiously, given the terms of the plea agreement and the

 8   mandatory minimum sentence he faced. Instead, Yoder again chose to nitpick through the

 9   presentence investigation report, making unfounded objections bordering on breaching the

10   plea agreement. Only because of extensive conversations between the government and his

11   counsel has Yoder thus far narrowly avoided breaching the terms of his agreement. 27 As a

12   result, through Yoder’s own actions and decisions, he now bemoans the fact that his

13   sentence in this case will certainly result in his serving additional federal time. Any blame

14   lies squarely with Yoder, and Yoder’s unilateral mistake is not within this Court’s capacity

15   to remedy. However, to give meaning to the parties’ intent as expressed in the written plea

16   agreement, this Court should sentence Yoder to 240 months, and a lifetime term of

17   supervised release.

18          Secondly, following the parties’ recommendations in this case would also give

19   appropriate weight to sentences imposed on the other co-conspirators in this case.

20

21   26
       ECF No. 173, p. 12 (emphasis in original).
     27
       The desire to spare the victims in this case the humiliation of having to testify at trial
22   about their sexual exploitation animated the government’s unending patience in this case.
     This Court already saw at Thompson’s sentencing the destructive effect the actions of the
23   co-conspirators has had on the children involved. The children are still taunted by
     pedophiles owning pictures of their darkest days. The agreement in this case carefully
24   balanced all these considerations.
                                                 6
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 7 of 11




 1   Thompson was the ringleader of the child exploitation enterprise at issue and the most

 2   culpable. This is especially true when this Court considers that Thompson led the child

 3   exploitation enterprise while absconding from another criminal case in which he produced

 4   child pornography. 28 This Court sentenced Thompson to 354 months (29½ years),

 5   followed by lifetime supervised release.29 Harper, who was 61 at the time of his sentencing

 6   and primarily handled the distribution of the child pornography that Thompson produced

 7   and also sexually abused some of the victims, was sentenced to 292 months, followed by

 8   five years of supervised release.

 9          In comparing Yoder’s conduct in this case with Thompson and Harper, the parties

10   negotiated sentencing recommendation of 288 months custody (before the credit for state

11   custody) is appropriate and avoids sentencing disparities. Further, the parties’ agreement

12   to credit Yoder’s federal sentence for the time he has spent in state custody to the extent it

13   is possible is consistent with the guidelines. 30 As such, the negotiated term of

14   imprisonment should be imposed in this case.

15          Yoder provides as an exhibit a report completed in connection with his state hands-

16   on prosecution. 31 That report includes a summary of Yoder’s Static-99R assessment.

17   However, this Court should not consider that assessment in this case. In the Coding Rules

18   of the Static-99R, the authors indicate the Static-99R is not recommended in child

19   pornography cases.32 Additionally, the other significant problem with the Static-99R

20   assessment is that it is calibrated on an absurd definition of recidivism. The same Coding
21

22   28
        See PSR at ¶ ¶ 11-14.
     29
        ECF No. 155.
23   30
        See USSG 5G1.3(b).
     31
        ECF No. 202, Ex. C.
24   32
        See Static-99R Coding Rules Revised - 2016, pp. 12-13.32
                                                   7
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 8 of 11




 1   Rules define recidivism as “a new charge or conviction for a sex offense.” 33 The criterion

 2   also indicates that half of the samples included in the normative data to develop the Static-

 3   99R scale was taken solely from convictions. As Judge Posner has noted, “[e]stimates of

 4   recidivism are bound to be too low when one is dealing with underreported crimes such as

 5   sex offenses.” 34 Determining recidivism from charges and convictions misses the point, as

 6   the concern is and should be with commission of subsequent sex crimes, whether or not the
 7   offender is caught. 35 As such, the Static-99R on which Yoder relies is deeply flawed and
 8
     should not be considered by this Court in imposing sentence.
 9
            Because Yoder has failed to meet his burden to show that these reports and the tests
10
     they rely upon have any indicia of reliability to support its probable accuracy, the Court
11
     should disregard or give no weight to any of the reports. 36 For example, Yoder includes a
12
     “Psycho-Social” Report written by a “veteran” with of the San Bernardino Probation
13
     Department which was submitted as part of his state case. 37 The report at Exhibit D
14
     concludes that Yoder is a “low risk” to reoffend. 38 However, the report is wholly devoid of
15
     any explanation as to the author’s qualifications to come to such a conclusion based solely
16
     on his review of the trial transcripts, Yoder’s work performance evaluations, interviews with
17
     Yoder and his family and friends, and an unspecified “psychologist’s report.” Interestingly,
18
     the report included as Yoder’s Exhibit C specifically states that “[a]ccurate prediction of the
19
     risk of reoffense requires use of a risk assessment instrument based on research studies
20

21
     33
        Id. at p. 7.
22   34
        United States v. McIlrath, 512 F.3d 421, 425 (7th Cir. 2008) (J. Posner).
     35
        Id.
23   36
        USSG § 6A1.3.
     37
        ECF No. 202, Ex. D.
24   38
        Id.
                                                  8
             Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 9 of 11




 1   which followed released sex offenders and identified factors associated with those who

 2   reoffended,” and “[r]esearch shows that the opinion of a professional after interviewing an

 3   offender is not an accurate way to predict whether a sex offender will reoffend.” 39 In a

 4   normal case, the government would demand Yoder produce the underlying material

 5   associated with these reports as well as the make the people who prepared the reports

 6   available for cross-examination so that the government could lay bare the utter uselessness
 7   of these tests in this type of case. However, because these reports are so patently useless on
 8
     their face, and given the parties are both recommending the Court impose the mandatory
 9
     statutory minimum sentence, the government only requests that the Court disregard or give
10
     them no weight at the time of sentencing.
11
              The government also requests this Court imposed the agreed-upon lifetime term of
12
     supervised release. Given Yoder’s conduct in this case, it is important that he remain
13
     supervised for the rest of his life following any release from custody. Yoder’s involvement
14
     in the pedophilia culture and his successful efforts to identify and conspire with other like-
15
     minded individuals is especially concerning and warrants a lifetime term of supervised
16
     release. Moreover, Yoder’s propensity to lure children with developmental disabilities
17
     under the guise of providing those children with care only to sexually abuse them
18
     demands that Yoder be monitored closely for the remainder of his natural life.
19
              The government also asks that this Court impose all of the proposed conditions of
20
     supervised release included in the PSR. The government notes that proposed condition
21
     seven prohibits Yoder from having direct contact with any child he knows or reasonably
22
     should know to be under the age of 18, including his own children, without the permission
23

24   39
          ECF 202, Ex. C.
                                                 9
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 10 of 11




 1   of his probation officer. To prohibit Yoder’s contact with his own children, this Court

 2   must make specific factual findings that the condition is appropriately tailored to

 3   accomplish one or more of the factors listed under 18 U.S.C. 3583(d)(1). 40 Here, the

 4   government submits that the fact that Yoder sexually abused an 11-year-old autistic child

 5   and used that child to help lure and entice other minor children all while Yoder was the

 6   victim’s legal guardian warrants imposition of the condition as proposed. This is especially

 7   appropriate given Yoder’s letter to this Court, in which he minimizes his involvement in

 8   this case and even unabashedly attempts to paint himself as a savior who sought to help

 9   society’s “throw away” children and “troubled” boys.41 In fact, Yoder is every parent and

10   child’s worst nightmare. Given Yoder’s conduct in this case, he should not have

11   unmonitored access to even his own natural children. 42

12

13

14

15

16

17

18

19

20

21

22
     40
        United States v. Wolf Child, 699 F.3d 1082, 1091-92 (9th Cir. 2012).
23   41
        ECF No. 202, Ex. B.
     42
        The government notes and acknowledges that as of this time, Yoder does not have any
24   natural children, but has two adult children whom he adopted. PSR at ¶ 84-87.
                                                 10
          Case 2:13-cr-00368-JAD-VCF Document 203 Filed 01/09/21 Page 11 of 11




 1                                         IV.    Conclusion

 2          An examination of the factors under 18 U.S.C. 3553(a), including the nature and

 3   circumstances of the instant offense, the history and characteristics of Yoder, the

 4   applicable sentencing guideline range, any pertinent policy statement, and sentences

 5   imposed on other similarly situated defendants, warrants imposition of the sentence

 6   recommended by the parties in this case. Thus, the government asks that this Court accept

 7   the binding plea agreement and sentence Yoder to 240 months incarceration, concurrent

 8   with his state case, with a lifetime term of supervised release to follow.

 9

10          Dated this the __9th____ day of January 2021.

11
                                                             Respectfully Submitted,
12
                                                             NICHOLAS A. TRUTANICH
13                                                           United States Attorney

14                                                           /s/       Christopher Burton
                                                             CHRISTOPHER BURTON
15                                                           Assistant United States Attorney

16

17

18

19

20

21

22

23

24
                                                 11
